EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Oleg F. Kaplun on 8/1/2022.
The application has been amended as follows: 

In the claims filed on 4/30/2020:


	(Currently Amended) A system for treating a bone, comprising:

	a headless screw extending from a proximal end to a distal end and including a threading extending along an outer surface thereof, the headless screw including a driving recess extending into the proximal end thereof; and

	an insertion device including an outer sleeve extending from a proximal end to a distal end and including a channel extending therethrough, a driving member extending longitudinally through the channel of the outer sleeve from a proximal end to a distal end, the proximal end of the driving member extending proximally of the proximal end of the outer sleeve to a distal end configured to engage the driving recess of the headless screw to rotationally drive the headless screw into a bone, the outer sleeve movable relative to the driving member between a first position, in which the distal end of the outer sleeve extends over and covers a proximal portion of the headless screw when the headless screw is engaged with the driving member in [[the]] an operative configuration, to a second position, in which a distal end of the outer sleeve is longitudinally aligned with a proximal end of the headless screw,
wherein the outer sleeve includes a locking mechanism for locking the outer sleeve relative to the driving member in one of the first and second positions, the locking mechanism including a locking tab biased toward a locking configuration via a biasing element and a push button compressing the biasing element to move the locking tab toward an unlocked configuration. 

	(Original) The system of claim 1, wherein the headless screw further includes a retaining recess extending distally from the driving recess.

	(Original) The system of claim 2, wherein the insertion device further includes a retaining member extending longitudinally through a channel of the driving member from a proximal end to a distal end configured to engage the retaining recess so that the headless screw is retained on the insertion device during insertion of the headless screw into the bone.

	(Original) The system of claim 3, wherein the retaining recess includes a threading therealong and the distal end of the retaining member is correspondingly threaded so that, rotation of the retaining member about a longitudinal axis thereof relative to the driving member, engages the threading of the retaining member with the threading of the retaining recess to retain the headless screw on the insertion device.

	(Original) The system of claim 4, wherein the proximal end of the retaining member includes a knob extending proximal of the proximal end of the driving member to rotate the retaining member relative to the driving member.

	(Cancelled)

	(Currently Amended) The system of claim 1[[6]], wherein the driving member includes a first groove extending into an outer surface of the driving member so that when the locking tab is received within the first groove the outer sleeve is in the first position relative to driving member, and a second groove extending into the outer surface of the driving member proximal of the first groove so that when the locking tab is received within the second groove the outer sleeve is in the second position relative to the driving member.

	(Original) The system of claim 1, wherein a core diameter of the proximal portion of the headless screw is larger than a core diameter along a remaining portion of the headless screw.

         (Original) The system of claim 1, wherein the outer sleeve includes gripping features extending distally from the distal end thereof, the gripping features configured to engage the bone.

       (Original) The system of claim 1, wherein the outer sleeve includes a threading along the distal end thereof configured to engage a corresponding threading along the proximal portion of the headless screw. 

       (Original) The system of claim 10, wherein the outer sleeve includes a proximal portion and a distal portion connected to one another via a friction interface, the distal portion being rotatable about a longitudinal axis thereof. 

       (Original) The system of claim 11, wherein the proximal portion of the outer sleeve includes a mating feature configured to mate with a corresponding mating feature on the driving member to prevent the proximal portion from rotating relative to the driving member.

       (Original) The system of claim 11, wherein the proximal portion of the outer sleeve includes a depth indicator that indicates a depth to which the headless screw has been inserted into the bone.

	(Currently Amended) A bone screw insertion system 

	an outer sleeve extending from a proximal end to a distal end and including a channel extending therethrough; and

	a driving member extending longitudinally through the channel of the outer sleeve from a proximal end to a distal end configured to engage a driving recess of a bone screw, the outer sleeve movable relative to the driving member between a first position in which the distal end of the outer sleeve extends over and covers a proximal portion of a bone screw engaged with the driving member, to a second position in which the distal end of the outer sleeve is longitudinally aligned with a proximal end of a bone screw engaged with the driving member,
wherein the outer sleeve includes a locking mechanism for locking the outer sleeve relative to the driving member in one of the first and second positions, the locking mechanism including a locking tab biased toward a locking configuration via a biasing element and a push button compressing the biasing element to move the locking tab toward an unlocked configuration.

	(Original) The system of claim 14, further comprising a retaining member extending longitudinally through the channel of the driving member from a proximal end to a distal end, the retaining member being configured to releasably engage a retaining recess of a bone screw.

	(Original) The system of claim 15, wherein the distal end of the retaining member is threaded to engage a corresponding threading of the retaining recess.

	(Original) The system of claim 16, wherein the proximal end of the retaining member includes a knob extending proximal of the proximal end of the driving member to rotate the retaining member relative to the driving member.

	(Cancelled)
 
	(Currently Amended) The system of claim 14[[18]], wherein the driving member includes a first groove extending into an outer surface of the driving member so that when the locking tab is received within the first groove the outer sleeve is in the first position relative to driving member, and a second groove extending into the outer surface of the driving member proximal of the first groove so that when the locking tab is received within the second groove the outer sleeve is in the second position relative to the driving member.

       (Original) The system of claim 14, wherein the outer sleeve includes gripping features extending distally from the distal end thereof, the gripping features configured to engage the bone.

       (Original) The system of claim 14, wherein the outer sleeve includes a threading along an inner surface of a distal portion thereof configured to engage a corresponding threading along the proximal portion of a headless screw received within the outer sleeve.

       (Original) The system of claim 21, wherein the outer sleeve includes a proximal portion and a distal portion connected to one another via a friction interface, the distal portion of the outer sleeve being rotatable about a longitudinal axis thereof relative to the proximal portion of the outer sleeve. 

       (Original) The system of claim 22, wherein the proximal portion of the outer sleeve includes a mating feature configured to mate with a corresponding mating feature on the driving member to prevent the proximal portion from rotating relative to the driving member.

       (Original) The system of claim 22, wherein the proximal portion of the outer sleeve includes a depth indicator that indicates a depth to which the headless screw engaged to the driving member has been inserted into the bone.

25-33.	(Cancelled)
II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Zander et al. (US 2019/0336187) discloses a system comprising an outer sleeve (e.g. 14) and a driving member (e.g. 16) extending longitudinally through a channel of the outer sleeve (e.g. Fig. 1), but fails to disclose at least aspects involving a push button, a tab, a locked configuration, an unlocked configuration, biasing relationships, and interrelationships thereof with the driving member and the outer sleeve, as claimed. There would have been no obvious reason(s) to modify the Zander et al. system to satisfy at least this/these and/or each of Applicants' claimed limitations without the use of impermissible hindsight reasoning.

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775